


Exhibit 10.45


        
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 4, 2015 (the “Effective Date”) by and between Luminex Corporation, a
Delaware corporation (“Luminex”) and Richard Rew (“Executive”).
RECITAL
WHEREAS, Executive is to be employed as the Senior Vice-President, General
Counsel and Corporate Secretary for Luminex as of the Effective Date above;
WHEREAS, Luminex and Executive wish to document the terms of the employment of
Executive in such capacity; and
WHEREAS, Executive has represented to Luminex and Luminex has relied on
Executive’s representation that the execution of this Agreement by Executive,
and the provision of services by Executive to Luminex as contemplated in this
Agreement, will not conflict with, or cause Executive or any other person or
entity to be in breach of, (i) any other contract to which Executive is a party
or (ii) any duty which Executive may owe to any other person or entity.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Duties.


1.1 Duties. During the term of this Agreement (including all renewal periods, if
any, the “Term”), Executive agrees to be employed by and to serve as the Senior
Vice-President, General Counsel and Corporate Secretary and Luminex agrees to
employ and retain Executive in such capacity subject to the provisions of this
Agreement. Executive shall have such powers, authority and duties, and shall
render such services of executive and administrative character, or act in such
other capacity for Luminex, as the Chief Executive Officer shall from time to
time lawfully direct and Executive shall report directly to the Chief Executive
Officer of Luminex. Executive shall devote substantially all of his business
time, energy, and skill to the business of Luminex.


2.Term and Termination.


2.1 Term. Subject to Section 2.2, the term of employment of Executive by Luminex
shall be two (2) years commencing on the Effective Date and shall thereafter
automatically renew for successive additional one‑year terms unless either party
provides the other with written notice of its intent not to renew this Agreement
at least sixty (60) days prior to the end of the Term (including any renewal
term, as applicable), unless terminated earlier pursuant to the provisions of
this Agreement.


2.2 Termination of Employment.


2.2.1 Termination For Cause. “Termination For Cause” shall mean the termination
by Luminex of Executive’s employment with Luminex as the result of conduct that
the Chief Executive Officer or Board of Directors has determined, in good faith,
constitutes (i) the failure of Executive to substantially perform his duties
hereunder; (ii) Executive’s engaging in misconduct that has caused or is
reasonably expected to result in material injury to Luminex or any of its
affiliates; (iii) Executive’s violation of any material Luminex policy; (iv)
Executive’s indictment or conviction of, or entering a plea of guilty or nolo
contendere to, a crime that constitutes a felony, or a misdemeanor involving
moral turpitude; or (v) the material breach by Executive of any of his
obligations hereunder or under any other written agreement or covenant with
Luminex or any of its affiliates, in each case with respect to sections (i),
(ii), (iii) and (v) above after the receipt of written notice from Luminex
specifying the grounds for Termination For Cause and failure by Executive to
cure such breach within fifteen (15) days from receipt of such notice, to the
extent such breach can be cured. Executive’s inability to perform his
obligations under this Agreement despite his best efforts as a result of a
permanent or temporary disability (as evidenced by a written determination from
a physician chosen by Executive and reasonably acceptable to Luminex) shall not
result in a Termination For Cause. In the event that Executive fails to cure the
breach within the fifteen (15) day cure period, the termination shall be
effective as of the date that Luminex notifies Executive of his termination
following the expiration of the fifteen (15) day cure period. Upon any
Termination For Cause, Executive shall be paid the Accrued Obligations (defined
below) within three (3) business days following the effective date of
termination, and no more.




--------------------------------------------------------------------------------




2.2.2 Termination Other Than For Cause. “Termination Other Than For Cause” shall
mean (i) termination by Luminex of Executive’s employment with Luminex for any
reason other than Termination For Cause, Termination by Reason of Death,
Termination by Reason of Incapacity or Termination Upon Expiration of Agreement
or (ii) termination by Executive upon constructive termination (“Constructive
Termination”) of Executive’s employment with Luminex by reason of (A) a material
reduction in Executive’s Base Salary (defined below), unless such reduction is a
part of an across-the-board percentage decrease in base salaries affecting all
executive officers of Luminex equally as to the percentage; provided, that, in
any event, Luminex shall not reduce Executive’s Base Salary below the greater of
90% of Executive’s Base Salary as in effect on the Effective Date, or 90% of
Executive’s Base Salary in effect immediately prior to such reduction; (B) a
reduction in Executive’s title from Senior Vice- President, General Counsel and
Corporate Secretary of Luminex (whether by reason of Executive’s removal from
any of such offices or Luminex’s failure to reappoint Executive to any of such
offices); (C) a Material Diminution (defined below); (D) a requirement that
Executive change his principal place of business to a location that is outside
the Office Area (defined below), or (E) Luminex’s continued material breach of
this Agreement (each, a “Constructive Termination Event”). In order to
constitute Constructive Termination, Executive must notify Luminex, in writing,
of the Constructive Termination Event within fifteen (15) days of its occurrence
(the “Constructive Termination Notice Period”) and Luminex must fail to cure the
Constructive Termination Event, to the extent such event can be cured, within
thirty (30) days of its receipt of such notice (the “Constructive Termination
Cure Period”). Termination Other Than For Cause may be effected by Luminex at
any time by providing Executive with written notice of such termination. The
termination shall be effective as of the date of the notice or such later date
as may be determined by Luminex. Executive may also effect a Termination Other
Than For Cause upon written notice to Luminex prior to the expiration of the
Constructive Termination Notice Period following the occurrence of a
Constructive Termination Event; provided that (i) failure by Executive to
deliver written notice of the occurrence of a Constructive Termination Event
within the Constructive Termination Notice Period and/or (ii) failure by
Executive to terminate employment within ninety (90) days following Luminex’s
failure to cure the Constructive Termination Event prior to expiration of the
Constructive Termination Cure Period shall constitute Executive’s waiver of his
right to terminate upon Constructive Termination of Executive’s employment with
Luminex with respect to such Constructive Termination Event. Upon any
Termination Other Than For Cause, Executive shall be paid (i) within three (3)
business days following the effective date of termination the amount of the
Accrued Obligations and (ii) the Severance Compensation provided in Section 4.1.
For purposes of this Agreement, “Material Diminution” means a material
diminution by Luminex of Executive’s duties, powers, authority, functions or
responsibilities without Executive’s consent, such that Executive is left with
such duties, powers, authority, functions and responsibilities (when viewed in
the aggregate) that are materially diminished compared to both (i) those duties,
powers, authority, functions and responsibilities conferred upon Executive at
the Effective Date and (ii) those duties, powers, authority, functions and
responsibilities that are most typically conferred upon the Senior
Vice-President, General Counsel and Corporate Secretary of companies having
revenues comparable to Luminex (based on the revenues of Luminex at the time of
determination). Luminex and Executive agree that in the event there is an
ambiguity with respect to the interpretation or application of the definition of
“Material Diminution”, such ambiguity shall be resolved according to the
reasonable interpretation of such definition most favorable to Luminex. For
purposes of this Agreement, “Office Area” means the geographical area within a
fifty (50) mile radius of Luminex’s current principal office at 12212 Technology
Blvd., Austin, Texas.


2.2.3 Actual Voluntary Termination. “Actual Voluntary Termination” shall mean
termination by Executive of Executive’s employment with Luminex for any reason
other than Termination For Cause, Termination Other Than For Cause, Termination
by Reason of Death or Termination by Reason of Incapacity. In the event of an
Actual Voluntary Termination, Executive shall be paid during the next normal pay
cycle following the effective date of termination the amount of the Accrued
Obligations, and no more.


2.2.4 Termination by Reason of Incapacity. If, during the Term, Executive shall
become Permanently Disabled (defined below), Luminex may terminate Executive’s
employment with Luminex effective on the earliest date permitted under
applicable law, if any, and such termination shall be deemed “Termination by
Reason of Incapacity”. Upon termination of employment under this Section,
Executive shall be paid (i) on the next normal pay cycle following the effective
date of termination the amount of the Accrued Obligations and (ii) the Severance
Compensation provided in Section 4.2. As used herein, Executive shall be deemed
“Permanently Disabled” if Executive is (i) collecting long-term disability
payments under a long-term disability plan established for the benefit of
Luminex’s employees or executives generally or a reasonably similar plan so long
as such plan utilizes a definition of “disability” provided for in Section
1.409A-3(i)(4) of the Treasury Regulations (“Section 409A Definition of
Disability”) or (ii) if, and only if, no such long-term disability plan is in
effect at the time of determination or such plan fails to utilize a Section 409A
Definition of Disability, an independent physician selected by Luminex and
reasonably acceptable to Executive makes a written determination that Executive
is unable to engage in any substantial gainful activity, despite his best
efforts, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuing period of not less than twelve (12) months, all in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).






--------------------------------------------------------------------------------




2.2.5 Termination by Reason of Death. In the event of Executive’s death during
the Term, Executive’s employment with Luminex shall be deemed to have terminated
as of the date on which his death occurs and upon receipt of a certified death
certificate, and the estate of Executive shall be paid (i) within fifteen (15)
days following the effective date of termination the amount of the Accrued
Obligations and (ii) the Severance Compensation provided in Section 4.3.
         
2.2.6 Termination Upon Expiration of Agreement. In the event that Luminex
refuses for any reason to extend this Agreement by giving written notice at
least sixty (60) days prior to the initial or any renewal period as set forth in
Section 2.1, Executive shall be paid upon his subsequent termination of
employment (i) within three (3) business days following the effective date of
termination the amount of the Accrued Obligations and (ii) the Severance
Compensation provided in Section 4.4. In the event that Executive refuses for
any reason (except as otherwise provided herein) to extend this Agreement by
giving written notice at least sixty (60) days prior to the initial or any
renewal period as set forth in Section 2.1, the termination shall be deemed an
Actual Voluntary Termination.


2.2.7 Termination of Relationship with Affiliated Entities. Unless agreed by
Luminex (or a subsidiary thereof) and Executive in a separate written agreement
(other than corporate minutes, resolutions, charter documents, bylaws and
partnership agreements), upon the termination of Executive’s employment with
Luminex for any reason, Executive shall tender a written resignation of any
positions he may have with Luminex and any and all of Luminex’s direct and
indirect subsidiaries.


2.2.8 Definition of Accrued Obligations. As used in this Agreement, “Accrued
Obligations” means all accrued but unpaid salary, accrued but unpaid vacation,
and similar pay (all determined in accordance with Luminex’s policies then in
effect), any appropriate unreimbursed business expenses incurred by Executive in
connection with his duties hereunder and appropriately documented (Executive
being afforded a reasonable opportunity to submit final expense reimbursement
requests) and any vested and accrued benefits provided under the employee
benefit programs maintained by Luminex, including qualified and nonqualified
programs, which shall be payable according to their terms.


3.Salary, Benefits and Bonus Compensation.


3.1 Base Salary. As payment for the services to be rendered by Executive as
provided in Section 1 and subject to the terms and conditions of Section 2,
Luminex agrees to pay to Executive a “Base Salary” at the rate of $13,333.34 per
each semi-monthly pay period or $320,000 per annum (or such greater amount as
may be determined from time to time by the Chief Executive Officer and ratified
by the Board of Directors or the Compensation Committee thereof) payable in
accordance with the then-current payroll policies of Luminex.


3.2 Annual Bonus. Executive shall be eligible to receive a bonus each year in an
amount up to the targeted bonus amount of fifty-percent (50%) (or such
percentage as may otherwise be determined by the Chief Executive Officer and
approved by the Compensation Committee of the Board of Directors) of Executive’s
Base Salary earned during the prior year, subject to the performance criteria
established annually by the Chief Executive Officer, (pro-rated for the first
year of his employment, based on earnings, and payable during the first quarter
of the following year or otherwise as consistent with the timing of other
employee bonuses), with the actual amount of any such bonus to be determined in
the sole discretion of the Chief Executive Officer and approved by the
Compensation Committee of the Board of Directors. The Board of Directors is
under no obligation to declare, and Luminex is under no obligation to pay, any
bonus to Executive under the terms of this Agreement. In the event Executive and
Luminex are parties to a written agreement or plan executed by both Luminex and
Executive that governs bonus arrangements, and the provisions thereof conflict
with this Section 3.2, the terms of such other written agreement or plan shall
supersede this Section 3.2.


3.3 Change in Control. In the event that both (i) a Change in Control (defined
below) of Luminex occurs during the Term and (ii) Executive’s employment with
Luminex (or, as applicable, its successor in interest) is terminated by Luminex
for any reason at any time within six (6) months following the occurrence of the
Change in Control of Luminex, in lieu of any Severance Compensation then owed or
that otherwise would be owed in the future to Executive under Section 4 of this
Agreement, Luminex (or its successor in interest) shall pay Executive both the
Accrued Obligations and a lump sum payment (the “Change in Control Payment”) in
an aggregate amount equal to the sum of (i) the Bonus Amount (defined below),
plus (ii) an amount equal to Executive’s annual Base Salary (at the highest rate
in effect during the period beginning six months immediately prior to the
effective date of the Change in Control through the date of termination) within
three (3) business days after the termination of Executive’s employment. In the
interest of clarity, Luminex and Executive agree that, upon the termination of
Executive’s employment at any time within six (6) months following the
occurrence of the Change in Control of Luminex, the provisions of Sections 4.1,
4.2, 4.3, 4.4, and 4.6 shall automatically be deemed null and void and shall not
apply with respect to any termination of Executive’s employment (whether such
termination is effected in connection with the Change in Control of Luminex or
at any time within six (6) months following the Change in Control of Luminex),
and under no circumstances shall Luminex ever be




--------------------------------------------------------------------------------




obligated to pay Executive both a Change in Control Payment and Severance
Compensation under Section 4. For purposes of this Agreement, a “Change in
Control” of Luminex shall be deemed to have occurred if, after the date of this
Agreement:


(A)    any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an
Approved Person (as defined below)) becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of a majority or
more of the then outstanding Common Stock of Luminex (“Common Stock”) (such
Person, an “Acquiring Person”); or
(B)    Luminex merges or consolidates with any other corporation or other
entity, in each case other than a merger or consolidation which results in the
voting securities of Luminex outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the voting securities of Luminex or such surviving entity outstanding
immediately after such merger or consolidation; or
(C)    Luminex sells or disposes of all or substantially all of Luminex’s assets
in one transaction or a series of related transactions; or
(D)    If, as a result of nominations made by a person or group other than the
Board of Directors of Luminex, individuals who prior to such nominations
constitute the Directors of Luminex cease for any reason to constitute at least
a majority thereof within the two year period following such nominations.
Notwithstanding the foregoing, to the extent that (i) any payment of any amount
or vesting of an equity award under this Agreement is payable or becomes vested
solely upon or following the occurrence of a Change in Control and (ii) such
payment or vesting event is treated as “deferred compensation” for purposes of
Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of Luminex,” a “change in the effective control of Luminex” or a
“change in the ownership of a substantial portion of the assets of Luminex” as
such terms are defined in Section 1.409A-3(i)(5) of the Treasury Regulations,
and in accordance with Section 1.409A-3(c) of the Treasury Regulations.
As used in this Agreement, “Approved Person” means (1) an employee benefit plan
of Luminex (or a trustee or other fiduciary holding securities for such a plan),
or (2) a corporation owned, directly or indirectly, by the stockholders of
Luminex in substantially the same proportions as their ownership of stock of
Luminex, or (3) a Person not less than a majority of whose voting securities are
Beneficially Owned by Luminex after giving effect to the transaction.
As used in this Agreement, “Bonus Amount” means the earned bonus compensation as
described in Section 3.2 above (if any) paid or payable for the last full year
for which a bonus has been paid or remains payable as provided in this
Agreement.
Any options or stock appreciation rights (together, “Options”) granted
(including without limitation Options that may be granted in the future) and
restricted stock and restricted stock units (together, “Restricted Stock”)
issued (including without limitation Restricted Stock that may be issued in the
future) to Executive pursuant to any incentive plan of Luminex shall immediately
vest upon a Change in Control. For the avoidance of doubt, “Performance Awards”
granted pursuant to the 2006 Plan (as hereinafter defined), or any successor
plan, shall vest only according to the terms of the applicable award agreement
in the event of a Change in Control or otherwise. Luminex shall take no action
to facilitate a transaction involving a Change in Control, including without
limitation redemption of any rights issued pursuant to any rights agreement,
unless it has taken such action as may be necessary to ensure that Executive has
the opportunity to exercise all Options he may then hold, and obtain
certificates containing no restrictive legends in respect of any Restricted
Stock he may then hold, at a time and in a manner that shall give Executive the
opportunity to sell or exchange the securities of Luminex acquired upon exercise
of his Options and upon receipt of unrestricted certificates for shares of
Common Stock in respect of his Restricted Stock, if any (collectively, the
“Acquired Securities”), at the earliest time and in the most advantageous manner
any holder of the same class of securities as the Acquired Securities is able to
sell or exchange such securities in connection with such Change in Control.
Luminex acknowledges that its covenants in the preceding sentence (the
“Covenants”) are reasonable and necessary in order to protect the legitimate
interests of Luminex in maintaining Executive as one of its employees and that
any violation of the Covenants by Luminex would result in irreparable injuries
to Executive, and Luminex therefore acknowledges that in the event of any
violation of the Covenants by Luminex or its directors, officers or employees,
or any of their respective agents, Executive shall be entitled to obtain from
any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief in order to (i) obtain specific performance of the Covenants,
(ii) obtain specific performance of the exercise of his Options, delivery of
certificates containing no restrictive legends in respect of his Restricted
Stock and the sale or exchange of the Acquired Securities in the advantageous
manner contemplated above or (iii) prevent violation of the Covenants; provided
nothing in this Agreement shall be deemed to prejudice Executive’s rights to
damages for violation of the Covenants. In the event that the terms of any
separate written agreement




--------------------------------------------------------------------------------




concerning Options granted or Restricted Stock issued to Executive conflict with
the terms of this paragraph, the terms of this paragraph shall control.
3.4 Additional Benefits. During the Term, Executive shall be entitled to the
following fringe benefits:


3.4.1 One-Time Stock Option Grant. Pending approval of the Board of Directors,
Executive shall receive on the execution hereof, a one-time grant equal to
$300,000 value of stock options. The number of stock options will be determined
at the discretion of Luminex based on the price of the stock and other factors
on the approval date of the Luminex Board of Directors. The stock options will
be seven (7) year life and vest over 4 years with 50% vesting after two (2)
years of employment and 25% vesting on the third and fourth year of the grant
date of such stock options and in accordance with the terms of the Luminex 2006
Equity Incentive Plan.


3.4.2 Benefits and Vacation. Executive shall be eligible to participate in such
of Luminex’s benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of Luminex. A
termination or expiration of this Agreement for any reason or for no reason
shall not affect any rights which Executive may have pursuant to any agreement,
policy, plan, program or arrangement of Luminex providing Executive benefits
(including under any stock option agreement or bonus plan or agreement which may
exist), which rights shall be governed by the terms thereof. Executive shall be
entitled to four (4) weeks paid vacation each calendar year (accrued per pay
period), provided that Executive shall not be entitled to either (i) more than
two (2) consecutive weeks of vacation or (ii) more than two (2) weeks of
vacation in any rolling four (4) week period unless approved by the Chief
Executive Officer. Accrued vacation not taken in any applicable period shall not
be carried forward or used in any subsequent period, unless approved in advance
by the Chief Executive Officer.


3.4.3 Reimbursement for Expenses.


3.4.3.1 Incidental Expenses. Luminex shall reimburse Executive for reasonable
and properly documented out-of-pocket business and/or entertainment expenses
incurred by Executive in connection with his duties under this Agreement. Any
such expenses shall be submitted by Executive to Luminex on a periodic basis and
will be paid in accordance with standard Luminex policies and procedures.


3.4.3.2 Moving Expenses. In the event of the relocation of Luminex’s
headquarters to a location that is outside the Office Area and Executive elects
to relocate, Luminex shall reimburse Executive for any reasonable, out-of-pocket
and adequately documented moving expenses incurred by Executive in connection
with the transfer of his residence.


4.Severance Compensation.


4.1 Severance Compensation in the Event of a Termination Other Than For Cause.
In the event Executive’s employment is terminated as a result of a Termination
Other Than for Cause, Executive shall be paid (subject to Section 4.6) the
Severance Compensation (defined below).


4.2 Severance Compensation for Termination by Reason of Incapacity. In the event
Executive’s employment is terminated as a result of a Termination by Reason of
Incapacity, Executive shall be paid (subject to Section 4.6) the difference of
(i) the Severance Compensation less (ii) any payment or payments received by
Executive during the twelve (12) month period from the time of termination under
any long-term disability plan in effect that provides benefits to Executive.


4.3 Severance Compensation for Termination by Reason of Death. In the event
Executive’s employment is terminated as a result of Executive’s death, the
estate of Executive shall be paid the Severance Compensation.


4.4 Severance Compensation In the Event Of A Failure Of Luminex To Renew This
Agreement. In the event Luminex fails or otherwise refuses for any reason to
extend this Agreement beyond the initial Term and any extensions thereof,
Executive shall be paid (subject to Section 4.6) the Severance Compensation upon
his subsequent termination of employment.


4.5 No Severance Compensation Upon Other Termination. In the event of an Actual
Voluntary Termination or Termination For Cause, Executive shall not be paid any
severance compensation.


4.6 Conditions to Payment; Sole Remedy. Executive shall not be entitled to
receive any compensation or other payment pursuant to Sections 4.1, 4.2 or 4.4
unless Executive shall have executed and delivered to Luminex a release
substantially in the form attached hereto as Exhibit “A” (the “Release”)
following receipt of such Release from Luminex and all revocation and waiting
periods applicable to such Release have expired (if Luminex fails to sign such
Release, then such revocation and waiting periods shall not apply), in each
instance, prior to the expiration of the Severance Delay Period (as defined
below). In




--------------------------------------------------------------------------------




addition, in the event that Executive breaches any of the restrictive covenants
set forth in Article 5 at any time, Luminex shall be entitled to discontinue any
compensation or other payments pursuant to Sections 4.1, 4.2 or 4.4 (provided,
however, that if it is finally determined by a court of competent jurisdiction
in a final judgment not subject to further appeal, that Luminex asserted in bad
faith that Executive breached any of the restrictive covenants set forth in
Article 5, the payments of the Severance Compensation shall be extended for two
months for each calendar month that payments were delayed). The compensation to
be paid to Executive pursuant to Sections 4.1, 4.2, 4.3 or 4.4 shall represent
the sole and exclusive remedy of Executive in connection with the termination of
his employment and this Agreement upon a Termination Other Than for Cause, a
Termination by Reason of Incapacity, a termination in connection with
Executive’s death, or a refusal by Luminex to extend this Agreement beyond the
Term and any extensions thereof. In the event that Luminex shall terminate
Executive for Cause, Executive shall not be eligible to receive any compensation
or other payment pursuant to Sections 4.1, 4.2 or 4.4 and Executive shall not be
required to sign the Release. For purposes of the agreement, Severance Delay
Period means the sixty (60) day period immediately following the Executive’s
termination date. The Executive acknowledges that his failure to timely execute
and return the Release or the failure of all revocation periods to end prior to
the expiration of the Severance Delay Period will result in his forfeiture of
the Severance Compensation.


4.7 Definition of Severance Compensation. As used in this Agreement, “Severance
Compensation” means an amount equal to the sum of (i) the Bonus Amount, plus
(ii) an amount equal to the Executive’s annual Base Salary (at the highest rate
in effect for the six month period immediately prior to the date of
termination). The Severance Compensation shall be paid in semi-monthly
installments for a period of twelve (12) months from the date of termination
(the “Severance Period”). Notwithstanding the forgoing, the payment of Severance
Compensation under Sections 4.1, 4.2 and 4.4 shall commence on the 60th day
following the Executive’s termination date (the “Initial Payment Date”) and
Severance Compensation scheduled to be made during the Severance Delay Period
shall be accrued and paid on the Initial Payment Date with any remaining
Severance Compensation continuing for the remainder of the Severance Period
hereunder. In addition, as part of the Severance Compensation, Luminex also
shall pay (until the earlier of (A) the first annual anniversary of the
termination of this Agreement or (B) the date that Executive is eligible to be
covered under a comparable or more favorable health plan of another Person) (i)
COBRA payments in respect of the continuation of health benefits for Executive,
his spouse and his children and (ii) payments to fund dental coverage for
Executive, his spouse and his children comparable to the dental coverage that
they would have received if Executive had continued as an employee of Luminex.
Notwithstanding the foregoing, if Luminex’s payment pursuant to the foregoing
sentence would violate the nondiscrimination rules applicable to
non-grandfathered plans, or result in the imposition of penalties under, the
Patient Protection and Affordable Care Act of 2010 (“PPACA”) and related
regulations and guidance promulgated thereunder, the parties agree to reform
such sentence in such manner as is necessary to comply with PPACA.


4.8 Section 409A.


(a)    It is intended that that the payments under this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two (2) year exception) and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary herein, if (i) on the date of Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)), Executive is deemed
to be a “specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of Luminex, as determined in accordance with Luminex’s
“specified employee” determination procedures, and (ii) any payments to be
provided to the Executive pursuant to this Agreement which constitute “deferred
compensation” for purposes of Section 409A of the Code and are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of Executive’s death. Any payments delayed
pursuant to this Section 4.8(a) shall be made in a lump sum on the first day of
the seventh month following Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of
Executive’s death and any remaining payments shall be paid according to the
schedule otherwise applicable to the payments.


(b)    Notwithstanding any other provision to the contrary, a termination of
employment with Luminex shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of “deferred compensation”
(as such term is defined in Section 409A of the Code and the Treasury
Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from
Luminex within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Agreement, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”
    




--------------------------------------------------------------------------------




(c)    To the extent that any expenses, reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement (including any reimbursements under
Sections 3.4.2.1, 3.4.2.2 or 7.5 hereof) or thereafter provides for a “deferral
of compensation” within the meaning of Section 409A of the Code, then such
amount shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations (or Section 1.409A-3(i)(1)(v) of the Treasury Regulations,
as applicable), including (i) the amount eligible for reimbursement or payment
under such plan or arrangement in one calendar year may not affect the amount
eligible for reimbursement or payment in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), (ii) subject to any shorter
time periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.


(d)    Notwithstanding any other provision to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.


(e)    For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment or other event, shall be
made on a date during such period as determined by the Company, in its sole
discretion.


5.Protection of Luminex.


5.1 Non‑Competition. Ancillary to the otherwise enforceable agreements set forth
in this Agreement, Executive agrees that during Executive’s employment with
Luminex and for a period of two (2) years following termination of employment,
whether such termination occurs at the insistence of Executive or Luminex for
any reason, Executive shall not compete directly or indirectly in any way with
the business of Luminex anywhere in the world where Luminex conducted business
during the Term. For purposes of this Agreement, “compete directly or indirectly
in any way with the business of Luminex” means to become an employee,
consultant, advisor, manager, member, director of or beneficially own more than
three percent of any individual, company or entity that is engaged in biological
testing technology using multiplexing and/or real-time PCR with application to
the life-sciences industry at the time of determination (the “Core Business”).
Executive agrees that the assertion or existence of any claim by Executive
against Luminex shall not be a defense to the enforcement of this paragraph by
injunction or otherwise.
5.2 Nonsolicitation. Ancillary to the otherwise enforceable agreements set forth
in this Agreement, Executive agrees that, for a period of two (2) years
subsequent to the termination of Executive’s employment with Luminex, whether
such termination occurs at the insistence of Executive or Luminex for any
reason, Executive shall not recruit, hire, or attempt to recruit or hire,
directly or by assisting others, any other employees of Luminex, nor shall
Executive contact or communicate with any other employees of Luminex for the
purpose of inducing other employees to terminate their employment with Luminex.
For purposes of this covenant, “other employees of Luminex” shall refer to (i)
employees who are still actively employed by Luminex or a subsidiary of Luminex
at the time of the attempted recruiting or hiring and (ii) individuals who were
employed by Luminex or a subsidiary of Luminex within six (6) months prior to
the time of the attempted recruiting or hiring.
5.3 Remedies. Due to the irreparable and continuing nature of the injury which
would result from a breach of the covenants described in Sections 5.1 and 5.2,
Executive agrees that Luminex may, in addition to any remedy which Luminex may
have at law or in equity, apply to any court of competent jurisdiction for the
entry of an immediate order to restrain or enjoin the breach of this covenant
and to otherwise specifically enforce the provisions of the covenants set forth
in Sections 5.1 and 5.2.
5.4 Acknowledgment. Executive acknowledges and agrees that the restrictions set
forth above are ancillary to an otherwise enforceable agreement and supported by
independent valuable consideration as required by Tex. Bus. & Comm. Code Ann. §
15.50. Executive further acknowledges and agrees that the limitations as to
time, geographical area, and scope of activity to be restrained by Sections 5.1
and 5.2 are reasonable and acceptable to Executive, and do not impose any
greater restraint than is reasonably necessary to protect the goodwill and other
business interests of Luminex.
5.5 Reformation and Severance. If a judicial determination is made that any of
the provisions of the above restriction constitutes an unreasonable or otherwise
unenforceable restriction against Executive, it shall be rendered void only to
the extent that such judicial determination finds such provisions to be
unreasonable or otherwise unenforceable. In this regard, the parties hereby
agree that any judicial authority construing this Agreement shall be empowered
to sever any portion of the prohibited business activity from the coverage of
this restriction and to apply the restriction to the remaining portion of the
business activities not so severed by such judicial authority. Moreover,
notwithstanding the fact that any provisions of this restriction are determined
by a court not to be specifically enforceable through injunctive relief, Luminex
shall nevertheless be entitled to seek to recover




--------------------------------------------------------------------------------




monetary damages as a result of the breach of any provision which is found
enforceable or reformed to be enforceable by a court. The time period during
which the restrictions shall apply shall be tolled and extended as to Executive
for a period equal to the aggregate quantity of time during which a court of
competent jurisdiction has held that Executive has violated such prohibitions in
any respect.
5.6 Confidential Information and Trade Secrets. As used herein, “Confidential
Information” means any data or information that is important, competitively
sensitive, and not generally known by the public or persons involved in the
biological testing or life sciences industries, including, but not limited to,
Luminex’s business plans, prospective customers, training manuals, proprietary
software, product development plans, bidding and pricing procedures, market
plans and strategies, projections, internal performance statistics, financial
data, confidential personnel information concerning employees of Luminex,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The term “Confidential Information” shall not apply to
information which is (i) already in Executive’s possession (unless such
information was obtained by Executive from Luminex in the course of Executive’s
employment by Luminex); (ii) received by Executive from a third party with, to
Executive’s knowledge, no restriction on disclosure and who lawfully obtained
such information; or (iii) required to be disclosed by any applicable law or by
an order of a court of competent jurisdiction.
Executive recognizes and acknowledges that the Confidential Information
constitutes valuable, special and unique assets of Luminex and its affiliates.
Except as required to perform Executive’s duties as an Executive of Luminex,
until such time as it ceases to be Confidential Information through no act of
Executive in violation of this Agreement, Executive will not use or disclose any
Confidential Information of Luminex. Upon the request of Luminex and, in any
event, upon the termination of this Agreement for any reason, Executive will
surrender to Luminex (i) all memoranda, notes, records, drawings, manuals or
other documents pertaining to Luminex’s business including all copies and/or
reproductions thereof and (ii) all materials involving any Confidential
Information of Luminex.
5.7 Preservation of Luminex Property. Executive acknowledges that from time to
time in the course of employment with Luminex, Executive will have the
opportunity to inspect and use certain property of Luminex, both tangible and
intangible, including but not limited to files, records, documents, drawings,
specifications, lists, equipment, graphics, designs, and similar items relating
to the business of Luminex. Executive acknowledges and agrees that all such
property, including but not limited to any and all copies thereof, whether
prepared by Executive or otherwise in the possession of Executive, are and shall
remain the exclusive property of Luminex, that Executive shall have no right or
proprietary interest in such property and that Executive will safeguard and
return to Luminex all such property upon the earlier of (i) Luminex’s request
and (ii) the termination of Executive’s employment with Luminex.
5.8 Assignment of Inventions to Luminex.
5.8.1 Luminex shall own all right, title and interest (including all patent,
copyright, trademark, trade secret, database rights, and all other rights of any
sort throughout the world) in and to any and all inventions (whether or not
patentable) works of authorship, works, developments, discoveries, methods,
processes, designs, ideas, concepts, information, improvements and/or other work
product made, caused to be made, conceived, implemented or reduced to practice,
in whole or in part, whether alone or acting with others, by Executive during
the term of Executive’s employment with Luminex (collectively, “Inventions”).
Executive agrees to promptly disclose all Inventions to Luminex, and Executive
agrees to hold in confidence and not disclose any Invention to any third party.
Executive further agrees that all Inventions are “works made for hire” within
the meaning of the Copyright Act of 1976, as amended, are the sole and exclusive
property of Luminex, and Executive shall have no right to exercise any economic
rights to any Invention. Executive hereby irrevocably assigns, transfers, and
sets over absolutely, without further consideration, to Luminex any and all
rights, title, and interest in and to all Inventions; provided however, that
this Section shall not apply to any Invention for which no equipment, supplies,
facilities, intellectual property, trade secrets or Confidential Information of
Luminex were used and that was developed entirely on Executive’s own time,
unless the Invention (i) relates to Luminex’s current or contemplated business
or activities; (ii) relates to Luminex’s actual or demonstrably anticipated
research or development; or (iii) results from or relates to any work performed
by Executive for Luminex. To the extent Executive uses or discloses his
confidential or proprietary information or intellectual property that does not
constitute Inventions when acting within the scope of Executive’s employment or
otherwise on behalf of Luminex, Luminex will have, and Executive hereby grants
to Luminex, a perpetual, irrevocable, worldwide, royalty-free, non-exclusive,
sublicensable right and license to exploit, exercise and otherwise use such
confidential or proprietary information and/or intellectual property.
5.8.2 Executive agrees to perform, upon the reasonable request of Luminex,
during or after Executive’s employment with Luminex, such further acts as may be
necessary or desirable to confirm, transfer, perfect, and defend Luminex’s
ownership of any Invention, including without limitation: (a) executing,
acknowledging, and delivering any requested affidavits and documents of
assignment and conveyance; (b) assisting in the preparation, prosecution,
procurement, maintenance and enforcement of all copyrights, patents and/or other
rights with respect to any Invention in any country; (c) providing testimony in




--------------------------------------------------------------------------------




connection with any proceeding affecting the right, title or interest of Luminex
in any Invention; and/or (d) performing any other acts Luminex deems necessary
to carry out the purposes of this Agreement. Luminex shall reimburse all
reasonable, actual, out-of-pocket expenses incurred by Executive at Luminex’s
request in connection with the foregoing. In the event that Luminex requests
Executive’s signature under clause 5.8.2(a) - (c) above and Executive fails or
refuses to do so within a reasonable time, then it shall be deemed that
Executive has irrevocably designated and appointed Luminex as Executive’s agent
and attorney-in-fact, coupled with an interest, to act for and on Executive’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the foregoing with the same legal force and effect as if
executed by Executive; provided, however, that this grant of power by Executive
to Luminex shall not authorize Luminex to undertake in Executive’s name any
improper, illegal, fraudulent, misleading, or unethical act.
5.9 Notice to Subsequent Employers. Executive agrees that, prior to commencing
any new employment in the Core Business within twenty-four (24) months after the
termination of this Agreement (as extended on a day-for-day basis pursuant to
the last sentence of Section 5.5), Executive will notify Luminex and furnish the
new employer with a copy of this Agreement. Executive also agrees that Luminex
may advise any new or prospective employer of the existence and terms of this
Agreement and furnish the employer with a copy of this Agreement for a period
not to exceed (24) months after the termination of this Agreement (as extended
on a day-for-day basis pursuant to the last sentence of Section 5.5).
5.10 Attorney’s Fees. Luminex and Executive agree that the prevailing party will
be entitled to recover its attorney’s fees in connection with any action or
proceeding Luminex institutes to enforce any restriction set forth in this
Article 5.
6.Disclosure of Investments. Commencing upon Executive’s execution of this
Agreement and at all times during the Term, Executive shall keep the Board of
Directors informed in writing of the nature and extent of Executive’s
investments, stock holdings, or retention as a director, advisor or any similar
interest in any business or enterprise involved in the Core Business other than
Luminex; provided, however, that Executive shall not be required to disclose any
such investments or stock holdings that constitute less than 1% of such entity’s
total obligations or total voting power.


7.Arbitration.


7.1 Exclusive Remedy. Arbitration shall be the sole and exclusive remedy for
resolving any claim or dispute relating to the interpretation or application of
this Agreement which cannot be mutually resolved between the parties to this
Agreement with the exception of disputes arising out of Executive’s obligations
under Article 5 or disputes arising out of Luminex’s obligations under the last
paragraph of Section 3.3, which are not subject to this arbitration provision;
provided however, that the parties hereto agree that disputes arising out of or
relating to the enforceability, revocability or validity of the Agreement, may
be determined only by a court of competent jurisdiction and not by an
arbitrator. Except as otherwise provided, the parties hereto agree that the
Agreement applies, without limitation, to disputes regarding termination,
interpretation, or application of this Agreement or any other agreement or
policy of Luminex, to disputes regarding the employment relationship, trade
secrets, unfair competition, compensation, breaks and rest periods, termination,
retaliation, discrimination, harassment, claims arising under the Civil Rights
Act of 1964, Americans With Disabilities Act, Age Discrimination in Employment
Act, Family Medical Leave Act, and Fair Labor Standards Act, claims arising
under the Uniform Trade Secrets Act, claims arising under the Employment
Retirement Income Security Act (“ERISA”) (except for claims for employee
benefits under any benefit plan sponsored by the hospital and covered by the
ERISA or funded by insurance), and Genetic Information Non-Discrimination Act,
claims arising under any other federal and all state statutes, and common law
claims, if any, addressing the same or similar subject matters, or any claim by
Luminex against Executive. This Agreement is a waiver of the right to trial by a
jury or court.


7.2 Limitations. The request for arbitration must be made within one (1) year
from the date of the occurrence giving rise to the dispute or claim; or, in the
event of a statutory claim, the time set forth by statute.


7.3 Rules and Procedures. The arbitration will be conducted under the rules and
procedures for arbitration of employment disputes of the American Arbitration
Association. The arbitration shall take place in Austin, Texas unless the
parties mutually agree to another location.


7.4 Arbitrator’s Authority. Upon finding that a claim is meritorious or in favor
of one of the parties to the dispute, the arbitrator or arbitrators shall have
the authority to order legal and equitable remedies appropriate as permitted by
law.


7.5 Expenses. Costs of obtaining and paying the arbiter and the costs associated
with conducting the arbitration, including obtaining a facility to be used
during the arbitration, shall be paid by Luminex if Executive is the prevailing
party. If Executive is the prevailing party, Luminex shall reimburse Executive
for all other reasonable costs of the arbitration or any litigation associated
with any dispute arising under or in connection with this Agreement, including
without limitation, reasonable attorneys’ and experts’ fees and expenses
incurred by Executive, provided, however, that the obligation of Luminex under
this sentence shall




--------------------------------------------------------------------------------




not apply insofar as the arbitration or litigation concerns matters in respect
of which Luminex is prohibited from indemnifying Executive under Delaware or any
other applicable law.


8.Miscellaneous.


8.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.


8.2 Entire Agreement; Modifications. Except as otherwise provided herein,
including the ancillary documents referenced herein, this Agreement represents
the sole, entire, and complete understanding among the parties with respect to
the subject matter hereof, and this Agreement supersedes any and all prior
understandings, agreements, plans and negotiations, whether written or oral,
with respect to the subject matter hereof, including without limitation any
understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements or other payments to Executive from
Luminex. All modifications to the Agreement must be in writing and signed by
both Executive and Luminex.


8.3 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by transmission of the item in portable document
format (pdf) via electronic mail or first class mail, certified or registered
with return receipt requested, or by generally recognized overnight courier
providing next business day delivery (such as FedEx or UPS) and shall be deemed
to have been duly given three (3) business days after mailing if by first class
mail, the date of delivery if by courier or one business day after electronic
mail transmission of a pdf (provided that to be valid, the electronic mail
transmission must be followed-up on the next business day by the dispatch of a
mailing either by first class mail or by courier) to the respective persons
named below:


If to Luminex:
Luminex Corporation

12212 Technology Blvd.
Austin, Texas 78727
Fax: (512) 219-6325
Email : nfairchild@luminexcorp.com
Attn: Nancy M. Fairchild,
Sr. Vice President, Human Resources




If to Executive:
Richard Rew

1800 Real Catorce
Austin, Texas 78746


Notices to Executive shall be given at the most recent address of Executive on
the records of Luminex and the Executive should immediately notify Luminex in
the event of a change of address.


Any party may change such party’s address for notices by notice duly given
pursuant to this Section 8.3.
8.4 Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.


8.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. Subject in all respects to
Section 7 generally and Section 7.3 in particular, any dispute arising out of or
relating to this Agreement may be brought in a court of competent jurisdiction
located in Austin, Texas, and both of the parties to this Agreement irrevocably
submit to the exclusive jurisdiction of such courts in any such dispute, waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the dispute shall be heard and determined
only in any such court, and agrees not to bring any dispute arising out of or
relating to this Agreement in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any dispute may be served on any party anywhere in the world.


8.6 Severability. Should any court of competent jurisdiction determine that any
provision of this Agreement is illegal or unenforceable to any extent, such
provision shall be enforced to the extent permissible and all other provisions
of this Agreement shall continue to be enforceable to the extent possible.




--------------------------------------------------------------------------------




8.7 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.


8.8 Assignment. Neither this Agreement nor any duties or obligations hereunder
may be assigned by either party without the other party’s prior written consent;
provided, however, that Luminex may assign this Agreement to either (i) a
wholly-owned subsidiary of Luminex (provided, however, that such assignment
shall not relieve Luminex of its obligations hereunder) or (ii) a Person
acquiring substantially all of Luminex’s assets if such acquisition would
constitute a Change in Control.


8.9 Withholding. All compensation and benefits payable to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.














IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
LUMINEX CORPORATION






By:                         
    
Name: Nancy M. Fairchild


Title: Sr. Vice President, Human Resources




EXECUTIVE






_________________________________________
Richard Rew


















